DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Line 4 of claim 8 reads “to take a first set of temperature measurement” followed by temperature sensor and electronic display.  The two elements, temperature sensor and electronic display are delimitated by comma.  As best understood temperature is taken by the temperature sensor only, whereas the electronic display only display acquired temperature data.  Examiner suggests replacing comma with a semicolon.
	Claim 4 recites “can determine” and examiner suggest removing the word can.
Claim 16 recites a conditional statement followed by “if” and for purpose of prosecution, the limitations followed by conditional statement is not considered. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2011/0226044 hereinafter Hughes) in view of Hisayasu et al. (JP2006-153787 attached translation with Foreign reference, hereinafter Hisayasu).
Regarding claim 1, Hughes teaches an apparatus for measurement of atmospheric (temperature inversions)/consistometer, the apparatus comprising:
a temperature sensor portion having a temperature sensor (42 Fig 1, para 22);
an electronic display portion having an electronic display and a processor/microcontroller configured to output user-readable data to the electronic display (20 Fig 1, para 22, microcontroller 32 Fig 
a pole portion with a first end and a second end (41 Fig 1), the first end coupled to the temperature sensor portion and the second end coupled to the electronic display portion (42, 20 Fig 1), the pole portion configured to maintain a spaced relation between the temperature sensor portion and the electronic display portion (41 is maintaining a fixed distance based on the position of the temperature sensor and display positioned at opposite end).
However, Hughes does not teach the processor further configured to determine atmospheric temperature inversions based on a comparison of multiple temperature measurements.
	Hisayasu teaches measuring the processor further configured to determine atmospheric temperature inversions based on a comparison of multiple temperature measurements (abstract, section: Tech-Solution page 2).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure temperature inversion as taught by Hisayasu to measure another variable for predictable result.   
	
With respect to claim 7, Hughes teaches the electronic display portion includes a power button (keypad: para 40, 16 Fig 2) and a battery compartment (para 20, 26, 60 Fig 3).

Regarding claim 8, Hughes teaches a method for measurement of atmospheric temperature inversion comprising the steps of:
using a pole-mounted apparatus, with a temperature sensor at one end and an
electronic display at the other end (20, 42 Fig 1, para 22), to take a first set of temperature measurements with the temperature sensor approximately three meters above the ground, and with the electronic
display approximately two meters above the ground (the handheld sensor can measure temperature based on holding of the pole in any direction and at a height above ground);


automatically determining whether there is an atmospheric temperature inversion based on a comparison of the first and second sets of measurements; and
displaying results of the automatic determination on the electronic display (20 Fig 2).
However, Hughes does not teach measuring temperature at different heights, and determine atmospheric temperature inversions.
Hisayasu teaches measuring temperature at different heights, and determine atmospheric temperature inversion (abstract, section: Tech-Solution page 2, S1, S2, S3 Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure temperature inversion as taught by Hisayasu to measure another variable for predictable result.   Regarding specific height, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

With respect to claim 9, although Hughes does not teach using the pole-mounted apparatus to take a first set of temperature measurements comprises moving the temperature sensor through the air three meters above the ground to create an air flow across the temperature sensor. Hughes teaches a handheld sensor on a pole and a measurement can be done at different height by holding the handheld sensor at different height.
Hisayasu teaches measuring temperature at different heights, and determine atmospheric temperature inversion (abstract, section: Tech-Solution page 2, S1, S2, S3 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure temperature inversion as taught by Hisayasu to measure another variable for predictable result.  

Regarding claims 12, 13, although Hughes  does not teach using the pole-mounted apparatus to take a first set of temperature measurements comprises using the pole-mounted apparatus to take at least one or from one to 10 temperature measurement per second.  It’s known to use a sample senor signals by a processor/microcontroller when acquiring signal and is dictated by Nyquist rate. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sample temperature at a desire rate, since it has been held to be within the general skill of a worker in the art to select a sampling rate on the basis of its suitability for the intended use as a matter of obvious design choice.   Furthermore, the instant specification has not specified any criticality of sampling rate.

With respect to claims 14 and 15, Hughes teaches using the pole-mounted apparatus to take a first set of temperature measurements comprises taking repeated temperature measurements until the measurements stabilize (within a range of one degree Fahrenheit) (checks for stabilization: para 41).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to wait longer for appropriate temperature stabilization range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2011/0226044 hereinafter Hughes) in view of Hisayasu et al. (JP2006-153787 attached translation with Foreign reference, hereinafter Hisayasu) as applied to claim 1, further in view of DE202017100310 (attached translation with Foreign reference, hereinafter ‘310).

Regarding claim 4, the combination (Hughes modified by Hisayasu) does not teach a tilt sensor which provides data to the processor so that the processor can determine an orientation of the apparatus. Hughes teaches a processor/microcontroller acquiring temperature signal.
‘310 teaches a tilt sensor along with a temperature sensor connected to a measuring rod/spoon (section: description, para 7 page 2).

With respect to claim 16, the combination does not teach comprising automatically determining whether the pole-mounted apparatus is in the proper orientation to take temperature measurements, and displaying (an error message on the electronic display if the pole-mounted apparatus is not in the proper orientation to take temperature measurements).
‘310 teaches a tilt sensor along with a temperature sensor connected to a measuring rod/spoon (section: description, para 7 page 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a tilt sensor at taught by ‘310 for adjusting error related to inclination.  Regarding displaying text, Hughes teaches reducing errors (para 42) and a display unit (para 26), and displaying different text would have been obvious for a PHOSITA for improving measurement accuracy. 

Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2011/0226044 hereinafter Hughes) in view of Hisayasu et al. (JP2006-153787 attached translation with Foreign reference, hereinafter Hisayasu) as applied to claim 1, further in view of Mitchel et al. (GB2149300, attached translation with Foreign reference, hereinafter Mitchel).

With respect to claim 5, the combination (Hughes modified by Hisayasu) does not teach the temperature sensor portion includes one or more radiation shields to protect the temperature sensor from direct sunlight.
Mitchel teaches the temperature sensor portion includes one or more radiation shields to protect the temperature sensor from direct sunlight (abstract, 32, 30 Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include radiation shield as taught by Mitchel to protect electronic components.

Regarding claim 6, the combination (Hughes modified by Hisayasu) does not teach the one or more radiation shields comprises a first disc-shaped radiation shield above the temperature sensor and a second disc-shaped radiation shield below the temperature sensor when the temperature sensor portion is vertically oriented.
Mitchel teaches the temperature sensor portion includes one or more radiation shields to protect the temperature sensor from direct sunlight (abstract, 32, 30 Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include radiation shield as taught by Mitchel to protect electronic components.  Regarding disc shape, Mitchel teaches upper curved portion (32 Fig 1) and would have shaped a disc shaped for design consideration.  See MPEP 2144.04 (IV-B).

	Allowable Subject Matter
Claims 2-3, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855